Title: The Pennsylvania Committee of Safety to the Albany Committee, 10 August 1775: résumé
From: Pennsylvania Committee of Safety
To: Albany Committee


<Philadelphia, August 10, 1775: You will receive herewith 2400 pounds of gunpowder, to be forwarded to General Schuyler at the earliest opportunity. We have heard that a great and “superfluous” quantity of lead, an article much needed here, was captured at Ticonderoga. If you have it, and can load a parcel of it on the returning wagon, we shall be obliged and accountable for it. Signed for the committee by Franklin as president.>